887 F.2d 1082Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Robert WALKER, Petitioner.
No. 89-8005.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 20, 1989.Decided Oct. 3, 1989.

Robert Walker, petitioner pro se.
Before HARRISON L. WINTER and WIDENER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Robert Walker, a federal prisoner, petitions this Court for a writ of mandamus.  Walker complains of the district court's delay in acting on United States v. Walker, C/A No. 88-417-AM, a 28 U.S.C. Sec. 2255 motion.  Walker's mandamus petition is now moot, as the district court dismissed his Sec. 2255 motion on July 26, 1989.  Accordingly, we grant leave to proceed in forma pauperis but deny the petition for a writ of mandamus.


2
PETITION DENIED.